             Case 3:20-cv-00215-KRG Document 62 Filed 10/26/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                Civil Action No. 3:20-CV-00215-KRG


 JIM BOGNET, et al.,                                  )
                                                      )
                 Plaintiffs,                          )
                                                      )
         v.                                           )
                                                      )
 KATHY BOOCKVAR, in her capacity as                   )
 Secretary of the Commonwealth of                     )
 Pennsylvania, et al.,                                )
                                                      )
                  Defendants.
                                                      )
                                                      )
                                                      )


         MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF OF
   GOVERNOR ARNOLD SCHWARZENEGGER IN SUPPORT OF DEFENDANTS’
   OPPOSITION TO PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING
                ORDER AND PRELIMINARY INJUNCTION

        Amicus curiae Arnold A. Schwarzenegger respectfully moves pursuant to Federal Rule of

Civil Procedure 7(b)(1) for leave to file a brief as amicus curiae in support of Defendants’

opposition to Plaintiffs’ motion for a temporary restraining order and preliminary injunction

(ECF No. 6), filed October 22, 2020. A copy of the brief that the amicus seeks to file is attached

to this motion as Exhibit A.

        1.       On October 25, 2020, counsel for amicus notified counsel of record for all parties

that had appeared as of 2:00 p.m. that day of the intent to file this motion. Plaintiffs, Defendant

Secretary Boockvar, and Defendant the Berks County Board of Elections take no position on the

motion. The remaining Defendants could not be reached for their positions on this motion before

it was filed.




                                                  1
            Case 3:20-cv-00215-KRG Document 62 Filed 10/26/20 Page 2 of 5




       2.       The proposed amicus, Arnold A. Schwarzenegger, served as the Governor of

California from 2003 to 2011. During his tenure, Governor Schwarzenegger successfully

advocated for ballot measures amending the California Constitution to dramatically reform the

state’s election process. In 2008 and 2010, he championed two successful ballot initiatives

establishing non-partisan redistricting commissions, and in 2010 he led the effort to reform

primaries for congressional and state elections. After leaving office, in 2012 he helped found the

Schwarzenegger Institute for State and Global Policy at the Sol Price School of Public Policy,

University of Southern California, committed to advancing post-partisanship where leaders put

people over political parties and work together to find the best ideas and solutions to benefit the

people they serve. He has participated as an amicus in numerous cases raising fundamental

questions about the constitutional limits on redistricting, and about how state constitutions can

protect the fairness and openness of elections where the federal constitution does not. See, e.g.,

Rucho v. Common Cause, 139 S. Ct. 2484 (2019); Gill v. Whitford, 138 S. Ct. 1916 (2018);

Citizens Protecting Michigan’s Constitution v. Secretary of State, 921 N.W.2d 247, 249 (Mich.

2018). And he has successfully advocated for constitutional redistricting reforms in other states

across the country, including Michigan, Missouri, and Colorado. Edward-Isaac Dovere, Arnold

Schwarzenegger’s War on Gerrymandering Is Just Beginning, The Atlantic (Nov. 9, 2018),

https://bit.ly/2J2gqbp.

       3.       Governor Schwarzenegger seeks to file this brief to highlight that Plaintiffs’

theory of the Elections and Electors Clauses not only would require this Court to disregard eight

U.S. Supreme Court precedents, but also would upend our federalist system and undo the

balance that the Supreme Court struck in Rucho. The extraordinary theory that state courts

cannot review state legislation regulating federal elections could effectively nullify dozens of




                                                 2
            Case 3:20-cv-00215-KRG Document 62 Filed 10/26/20 Page 3 of 5




state constitutional provisions across the country that expressly protect elections and voting

rights. The threat would be particularly acute in the realm of redistricting, where just last year

the Supreme Court emphasized that “[p]rovisions in … state constitutions can provide standards

and guidance for state courts to apply” in reviewing legislation enacted by state legislatures

pursuant to the Elections Clause. Rucho, 139 S. Ct. at 2507.

       4.       Having fought to enact redistricting reforms through state constitutional

amendments in states across the country, including in California, Governor Schwarzenegger has

a powerful, vested interest in the continued vitality of state constitutional provisions governing

elections and in guaranteeing that state courts can enforce those provisions when necessary.

       For the foregoing reasons, the Court should grant leave to file the proposed amicus curiae

brief attached as Exhibit A to this motion.




                                          *       *      *




                                                  3
        Case 3:20-cv-00215-KRG Document 62 Filed 10/26/20 Page 4 of 5




Dated: October 26, 2020                   Respectfully Submitted,

                                          /s/ Philip W. Marsh______
                                          Philip W. Marsh
                                          ARNOLD & PORTER
                                            KAYE SCHOLER LLP
                                          3000 El Camino Real
                                          Five Palo Alto Square, Suite 500
                                          Palo Alto, CA 94306-3807
                                          philip.marsh@arnoldporter.com

                                          R. Stanton Jones*
                                          Elisabeth S. Theodore*
                                          Daniel F. Jacobson*
                                          Samuel F. Callahan*
                                          ARNOLD & PORTER
                                            KAYE SCHOLER LLP
                                          601 Massachusetts Ave. NW
                                          Washington, DC 20001
                                          (202) 942-5000
                                          stanton.jones@arnoldporter.com

                                          * Not admitted to practice in the Western
                                          District of Pennsylvania

                                          Counsel for Amicus Curiae




                                      4
         Case 3:20-cv-00215-KRG Document 62 Filed 10/26/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will automatically serve electronic copies

on all counsel of record.

                                                     /s/ Philip W. Marsh ______
                                                     Philip W. Marsh




                                                5
